Name: Commission Regulation (EEC) No 3369/84 of 30 November 1984 amending Regulation (EEC) No 2764/84 enabling Member States to authorize preventive withdrawals of apples
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 313/42 Official Journal of the European Communities 1 . 12 . 84 COMMISSION REGULATION (EEC) No 3369/84 of 30 November 1984 amending Regulation (EEC) No 2764/84 enabling Member States to authorize preventive withdrawals of apples HAS ADOPTED THIS REGULATION : Article 1 Article 2 ( 1 ) of Regulation (EEC) No 2764/84 is hereby replaced by the following : ' 1 . Preventive withdrawals may not relate to more than 362 000 tonnes distributed by Member State in the following manner : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 1 8 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular Article 15a (2) thereof, Whereas Commission Regulation (EEC) No 2764/84 (3) enables Member States to authorize preven ­ tive withdrawals of apples and apportions between them the maximum quantity to which preventive withdrawals may relate ; Whereas the estimated production of apples in respect of the 1984/85 marketing year has been revised upwards, to 7 106 000 tonnes ; whereas preventive withdrawals may relate to no more than 40 % of the expected surpluses in relation to a production figure of 6 200 000 tonnes, that is , 362 000 tonnes ; whereas , therefore , the distribution by Member State of the quantity in question should also be revised ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Belgium 10 900 tonnes Germany 16 200 tonnes Greece 24 500 tonnes France 138 400 tonnes Ireland 450 tonnes Italy 143 150 tonnes Netherlands 17 000 tonnes United Kingdom 11 400 tonnes .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 November 1984. For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 118 , 20 . 5 . 1972, p. 1 . O OJ No L 130, 16. 5 . 1984, p . 1 . (4 OJ No L 260, 29 . 9 . 1984, p. 66 .